Exhibit 10.1

 

Fourth Addendum to Asset Purchase Agreement

 

This Fourth Addendum to Asset Purchase Agreement (“Fourth Addendum”) is
effective as on the date the parties have fully signed the Fourth Addendum
(“Effective Date of the Fourth Addendum”) and memorializes an agreement reached
between PharmaCyte Biotech, Inc., formerly Nuvilex, Inc. (“Licensee”), and SG
Austria Pte. Ltd. (“Licensor”) on 30 August 2017, as amended, relating to the
Asset Purchase Agreement between the Parties dated as of the 26th day of May
2011 (“Asset Purchase Agreement”), as amended by the Asset Purchase Agreement
Addendum dated as of June 11, 2011, the Asset Purchase Agreement Addendum Number
2 dated as of June 14, 2012, the December 3, 2012 extension letter from SG
Austria, the Third Addendum to Asset Purchase Agreement dated as of June 25,
2013 (“Third Addendum”) and the Clarification Agreement to Third Addendum to
Asset Purchase Agreement dated as of June 25, 2013 (“Clarification Agreement”).
Licensee and Licensor are referred to in this Fourth Addendum individually as a
“Party” and collectively as the “Parties.” Defined terms in the Asset Purchase
Agreement, Third Addendum and Clarification Agreement (collectively,
“Agreements”) have the same meaning in this Fourth Addendum as they do in the
Agreements.

 

Recitals

 

A.The Parties entered into the Licensing Agreement to, among other things,
provide Licensee with an exclusive worldwide license to use the Cell-in-a-Box®
Trademark and its Associated Technology with genetically modified HEK293 cells
overexpressing the cytochrome P450 2B1 gene specifically designed for the
treatment of cancer to conduct research, to use in preclinical studies and
clinical trials, to obtain marketing approval and to market and sell products
and treatments utilizing the Cell-in-a-Box® Trademark and its Associated
Technology world-wide;

 

B.Section 6.a. of the Third Addendum provides that Licensee shall pay to
Licensor royalties equal to two percent (2%) of Gross Sales received by Licensee
or its Affiliates. The Parties desire to change the amount of royalties Licensee
shall pay to Licensor in accordance with the amended Section 6.a. below;

 

C.Section 6.b. of the Third Addendum provides that Licensee shall pay to
Licensor royalties equal to ten percent (10%) of the amount received by Licensee
from Sub-Licensees on Sub-Licensees’ Gross Revenue. The Parties desire to change
the amount of royalties Licensee shall pay to Licensor in accordance with the
amended Section 6.b. below;

 

D.Section 6.c. and 6.d. of the Third Addendum provides Licensee shall pay
Licensor certain milestone payments upon the occurrence of certain events
(“Milestone Payments”). The Parties desire to delete Sections 6.c. and 6.d.;

 

E.The Parties desire to add a new Section 6.c. to the Third Addendum in
accordance with the new Section 6.c. below;

 

F.The Parties desire to add a new Section 6.d. to the Third Addendum in
accordance with the new Section 6.d. below;

 

G.The Parties desire to add a new Section 7.e. to the Third Addendum in
accordance with the new Section 7.e. below;

 

H.The Parties desire to add a new Section 7.f. to the Third Addendum in
accordance with the new Section 7.f below; and

 

I.The Parties desire to update the name of Licensee and each Party’s address of
its registered office and principal place of business.

 

 

 



 1 

 

 

Agreement

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Parties, the Third Addendum is hereby amended as
follows:

 

1.In the preamble to the Third Addendum, the address of the registered office
and principal place of business of Licensee shall be amended to read: “SG
Austria Pte. Ltd., a Singapore corporation having its registered office and
principal place of business at 3 Biopolis Drive, #05-19 Synapse, Singapore
138623 and its Affiliates (“Licensor”), and”

 

2.In the preamble to the Third Addendum, the name of Licensee shall be amended
to its new name and address to read: “PharmaCyte Biotech, Inc., a Nevada
corporation having its principal place of business at 23046 Avenida de la
Carlota, Suite 600, Laguna Hills, California 92653 USA and its Affiliates
(“Licensee”).”

 

3.Section 6 of the Third Addendum shall be deleted and the following inserted in
its place: “Royalties and Other Consideration. After the transfer of the
Purchased Assets, Licensee will make royalty and other payments to Licensor as
follows:”

 

4.Section 6.a. of the Third Addendum shall be deleted and the following inserted
in its place: “Four percent (4%) on all Gross Sales received by Licensee or its
Affiliates;”

 

5.Section 6.b. of the Third Addendum shall be deleted and the following inserted
in its place: “Twenty percent (20%) of the amount received by Licensee from
Sub-Licensees on Sub-Licensees Gross Revenues; provided, however, that in the
event the sublicensing royalty rate received by Licensee is four percent (4%) or
less, Licensor shall receive fifty percent (50%) of the amount of money received
by Licensee from Sub-Licensees. For any amount received by Licensee over the
sublicensing royalty rate of four percent (4%), Licensor shall receive twenty
percent (20%) of that amount.” For the avoidance of doubt the following two
examples are given. Example 1: Sub-Licensee has a Gross Sales Value of One
Thousand Dollars US (US$1000.00). Licensee receives a four percent (4%) royalty
rate from Sub-Licensee equal to Forty Dollars US (US$40.00). In this example,
Licensee pays Licensor 50% of this royalty in the amount of Twenty Dollars US
(US$20.00). Example 2: Sub-Licensee has a Gross Sales Value of One Thousand
Dollars US (US$1000.00). Licensee receives a six percent (6%) royalty rate from
Sub-Licensee in the amount of Sixty Dollars US (US$60.00) USD). In this example,
Licensee pays Licensor 50% of the amount corresponding to a four percent royalty
in the amount of Twenty Dollars US (US$20.00) and twenty percent (20%) of the
amount over four percent (4%) (20% of US$20.00 is equal to US$4.00) to give a
total royalty to Licensor of Twenty-Four Dollars US (US$24.00).

 

6.Sections 6.c. and 6.d. of the Third Addendum shall be deleted so that no
Milestone Payments are due pursuant to the Third Addendum and the following
Section 6.c inserted in their place: “Except as otherwise provided in Section
6.b., Licensor shall receive fifty percent (50%) of any other financial and
non-financial consideration Licensee receives from a Sub-Licensee.”

 

7.A new Section 6.d. shall be added to the Third Addendum to read as follows:
“All payments due pursuant to Section 6.a shall be paid within thirty (30) days
of the end of the relevant calendar quarter. All payments due pursuant to
Sections 6.b. and 6.d. shall be paid within forty-five (45) days after the
calendar quarter in which the payment is received by Licensee from a
Sub-Licensee.”

 

8.A new Section 6.e. shall be added to the Third Addendum to read as follows:
Licensee shall pay an aggregate total amount of Nine Hundred Thousand Dollars US
(US$900,000.00) to Austrianova ratably over a nine (9) month period in the
amount of two (2) Fifty Thousand Dollars US (US$50,000.00) payments each month
during the nine (9) month period on the days of the month to be agreed upon
between the parties, with a cure period of twenty (20) calendar days after
receipt by Licensee of written notice from Licensor that Licensee has failed to
pay timely a monthly payment of One Hundred Thousand Dollars US (US$100,000)
required by this Section 6.e.”

 

 

 

 



 2 

 

 

9.A new Section 7.f. shall be added to the Third Addendum to read as follows:
“Licensee shall have an irrevocable right of first refusal (“ROFR”) to purchase
the Cell-in-a-Box® Trademark and its Associated Technology (as defined in the
Clarification Agreement) and all associated intellectual property, technology
and/or trade secrets, including, but not limited to, a non-exclusive license of
the cellulose sulfate Licensor or Austrianova utilizes with the Cell-in-a-Box®
encapsulation technology and any manufacturing facility utilizing the
Technologies.” The ROFR shall have a term of five (5) years from August 30,
2017. Licensor shall notify Licensee in of its intention to pursue a transaction
to sell, transfer or assign the Technologies, in whole or in part (“Proposed
Transaction”), including the material terms thereof, by providing Licensee
written notice thereof by an international courier service addressed to
Licensee. If Licensee fails to exercise its ROFR with respect to any Proposed
Transaction within sixty (60) business days after its receipt of such
notification, then Licensee shall have no further claim or right with respect to
the Proposed Transaction. Licensee may elect, in its sole discretion, not to
exercise its ROFR with respect to any Proposed Transaction, provided that any
such election by Licensee shall not adversely affect Licensee’s ROFR with
respect to any other Proposed Transaction.”

 

10.A new Section 7.g. shall be added to the Third Addendum to read as follows:
“Licensor shall not solicit, negotiate or entertain any inquiry regarding the
potential acquisition of the Cell-in-a-Box® Trademark and its Associated
Technology for a period of one (1) year from August 30, 2017.”

 

11.Except as provided in this Fourth Addendum, all the other provisions of the
Agreements shall remain in full force and effect.

 

12.This Fourth Addendum in no way alters or effects the terms of the Binding
Memorandum of Understanding entered into by and between PharmaCyte Biotech,
Inc., and Austrianova Singapore Pte. Ltd. effective as of 28 July 2016.

 

13.This Fourth Addendum constitutes the entire, final and complete agreement and
understanding between the Parties and replaces and supersedes all prior
discussions and agreements between them with respect to the subject matter of
the Fourth Addendum, including the Term Sheet. No amendment, modification or
waiver of any terms or conditions of this Fourth Addendum shall be effective
unless made in writing and signed by a duly authorized officer of each Party.

 

14.This Fourth Addendum may be executed in counterparts, each of which shall be
an original and all of which shall constitute together the same document. The
Parties agree that execution of this Fourth Addendum by exchanging facsimile,
PDF, or electronic signatures shall have the same legal force and effect as the
exchange of original signatures.

 

IN WITNESS WHEREOF, each Party has executed this Fourth Addendum by its duly
authorized representative as of the Effective Date of the Fourth Addendum.

 



PharmaCyte Biotech, Inc.   SG Austria Pte. Ltd.             By: /s/ Dr. Kenneth
L. Waggoner                       By: /s/ Dr. Brian Salmons                    
Printed Name: Dr. Kenneth L. Waggoner   Printed Name: Dr. Brian Salmons Title:
Chief Executive Officer   Title: Chief Executive Officer Date: May 14, 2018  
Date: May 14, 2018

 

 

 

 



 3 

 

